Warren E. Burger: Next case for argument is Number 726, Mitchell against Donovan. You may proceed whenever you're ready, Mr. Castner. Mr. Castner.
Lynn S. Castner: Mr. Chief Justice, may it please the Court. The appellants in this case are the Communist Party of the United States of America, Communist Party of the State of Minnesota, Mrs. Charlene Mitchell and Mr. Michael Zagerell, 1968 Communist Party Presidential and Vice Presidential candidates, Mrs. Betty Smith State Secretary of the Minnesota Communist Party, 10 presidential electors from the State of Minnesota for the Communist Party, two plaintiff appellees representing the 2,394 registered voters who signed a petition to put the Communist Party candidates on the 1968 ballot and one registered voter who did not sign the petition. The Communist Party of the State of Minnesota as well as the National Party are unincorporated associations. The Communist Party of Minnesota held a duly convened statewide convention in Minnesota on or about June 23, 1968. They elected six delegates and an alternate delegate to the National Convention of the Communist Party U.S.A, which was called for and held in New York, July 4 to July 7, 1968. At the Communist Party of Minnesota Convention, a motion was passed that if the Communist Party U.S.A nominated a presidential ticket that the Communist Party of Minnesota would endeavor to place on the ballot in Minnesota those candidates. Mrs. Betty Smith attended that convention as a delegate in New York. Mrs. Mitchell and Mr. Zagerell were duly nominated by that convention immediately following the Communist Party of Minnesota mounted a campaign to obtain the requisite number of signatures, under Minnesota Law, 2000 to place the candidates on the ballot. On this nominating petition appeared the name of the ten Communist presidential electors and under Minnesota Law on the ballot only appears the name of the candidates and by Minnesota Law, a vote for the candidates is a vote for those electors. On Sunday, September 8, the party completed its campaign to collect signatures. On the next day, Monday the 9th, representatives of the Communist Party, the National Office as well as the State appeared at the Office of Secretary of State of Minnesota Joseph Donovan to file the nominating petition. The party representatives arrived at the Secretary of State's Office during the noon hour. Immediately after noon, they tendered their petition. This petition was anticipated and they were presented a written refusal of the Secretary of State. He did examine the contents of the package and satisfied himself that it was the nominating petition for the Communist Party. His refusal said, “Please be advised that upon the advice of the Attorney General of Minnesota and at his direction as a matter of law, I hereby officially refuse.” The Attorney General had issued an opinion which was also a copy of which was given to the representatives, in which the Attorney General said, “In view of the Federal Statutes and quoted in full Sections 841 and 842 of the Communist Control Act, we are of the opinion that you should refuse to accept for filing the nominating petition in question. However, any doubts relative to this matter can only be finally resolved by the Courts pursuant to appropriate legal proceedings.” The party went to Court. Judge Devitt convened the three-fudge District Court and on September 30th, heard arguments of counsel. Following that and inspite of a request for a permanent injunction, the Court ruled that a hurried decision would not be appropriate.
Byron R. White: What did you ask for?
Lynn S. Castner: In the prayer for relief, we ask both for a temporary and permanent injunction.
Byron R. White: Against what?
Lynn S. Castner: Against the state officials requiring them to place the party candidates on the ballot.
Potter Stewart: When?
Lynn S. Castner: In the June '68 Election.
Potter Stewart: Is that the only injunction you asked for?
Lynn S. Castner: That is the only injunction at that time. We ask for such other and further relief in the prayer for relief and following the issuance of the temporary injunction and the passage of election, we noticed it for trial came back to Court and found ourselves arguing a motion to dismiss as moot.
Potter Stewart: And then what? Did you amend your -- did you amend your complaint?
Lynn S. Castner: I'm sorry?
Potter Stewart: Did you amend your complaint?
Lynn S. Castner: Yes, we amended our complaint and the three-judge court granted the motion to amend the complaint. In the prayer, we said that the Communist Party of Minnesota intended to participate in future local, state and national elections. This amendment was granted and it was supported by an affidavit of Mrs. Smith to this effect on behalf of the party.
Potter Stewart: Well in the prayer, you amended the complaint to allege that the Communist Party of the State intended and hoped to participate in future elections that I assume was not in the prayer
Lynn S. Castner: That is correct.
Potter Stewart: How if at all was the prayer amended?
Lynn S. Castner: The prayer was not amended. We felt that under Rule 54(c) the request for additional relief would incorporate our desire to obtain a permanent injunction.
Potter Stewart: The only injunction you ask for, as I understand it explicitly, was an injunction to an election that is now passed and an election in which your clients were placed on a ballot in that time.
Lynn S. Castner: That's correct.
Potter Stewart: And that thereafter the only explicit relief demanded either in the original complaint or in the complaint that's amended was one for declaratory relief, is that right?
Lynn S. Castner: That is correct, although we feel we were not able to come back to Court because of the disposition of the motion of the state to dismiss as moot to ask for a permanent injunction which we feel we are entitled to by this party.
Potter Stewart: Well, yes, you were entitled to ask for it and then the dismissal would have been a denial of it but you did not in fact ask for it, did you?
Lynn S. Castner: No, we did not.
Potter Stewart: An injunction is strong medicine and generally the rules of pleading required that if you want an injunction you have to ask for an injunction and then it is not incorporated in the ordinary boilerplate language of such other further relief that maybe appropriate in circumstances etcetera, etcetera.
Lynn S. Castner: We did see --
Potter Stewart: You know that is on my mind I suppose to these questions and that is whether or not this Court has jurisdiction under Title 28 of the Code Section 1253 whether or not in other words there was here a denial of an injunction and there was a denial of an injunction only if you asked for an injunction that was denied?
Lynn S. Castner: We feel that the relief asked for, we did ask for a permanent injunction. We feel that this is similar to the Moore v. Ogilvie case the specific injunction to put them on the ballot was not necessary after the election. All that remained was declaratory relief which if granted would have the effect of an injunction.
Byron R. White: What necessitated three-judge court?
Lynn S. Castner: We sought to enjoin the both by the temporary relief requested the permanent injunction and the declaratory relief to stop to enjoin the execution and enforcement of the Communist Control Act of 1954. Had we obtained the declaratory relief we asked for, it would have had the effect of restraining the operation and enforcement of the Act.
Byron R. White: I don't see any request for an injunction for restraining and enforcing of the Communist Control Act.
Lynn S. Castner: The United States is not a party. We could not restrain the United States from enforcing the Act as against State Elections because the United States has no power to interfere with the state elections in this regard. The only state -- the only Government officials who have the power to execute and enforce the Communist Control Act in elections are the state officials.
Byron R. White: You did not -- even not ask them a Court injunction against --
Lynn S. Castner: Well, we asked for the relief which the Court held below entitled us to a three-judge court, to restrain the state officials from preventing the Communist Party from being on the ‘68 ballot. Following that election, we amended our compliant to let the Court know that the Communist Party intended to participate in future elections. The next point is that in support of the lower court's order dismissing the complaint as moot, we believe that it is clear that the Communist Party will continue to participate in elections both on a statewide level and on a national level. The party has participated in the past in 163 elections, 41 states have been the site of those elections and in Minnesota there have been 27 elections all but one of these have been election contests for state or national office. Now, the Attorney General has made the argument below that it is and this was adopted by the three-judge court that it is just speculative that the party will run for future elections and he said the earliest time that could come up again is 1972. We would like to point out to the Court that the time is upon us now for the party to participate in other elections. We have statewide elections, we have elections for United States Senator as well as for the House of Representatives and if this case is -- if the order of the court below is upheld as moot, the Communist Party will have participated in litigation for almost two years and be in precisely the situation that we argue such an order would place us that is that we would have to go back into Court again and litigate the question of the right of the party to appear on the ballot. The court below refused to reach the merits saying that a hurried decision would not be wise or would be unwise. They also wish the United States to be a party. Chief Judge Devitt teletyped the United States Attorney, Mr. Ramsey Clark and ordered him to appear on the Court. Mr. Clark replied with a letter saying that he had other commitments and did not appear. However, he sent the United States Attorney for the District of Minnesota to appear amicus curiae and he did appear and argued to the Court that the Communist Control Act does not bar the party from the ballot that it can be interpreted citing Catherwood as for the proposition that Communist Party, pardon me, candidates could run as long as they didn't use the label Communist Party. He also suggested to the Attorney General that Minnesota Law might allow the Communist Party to appear on the ballot with the designation Communist Party, an argument which was not accepted by either the Court or by the Attorney General. I think that that position of the United States fails because it does not recognize that the party itself under Minnesota Law has a right. There are provisions in the law, which allow a party to present candidates if it receives a percentage of votes and we feel that a vote for party enthronement is equally as important as a vote for party candidates. The United States in its brief relied on Salwen and Rees. The only other case construing the Communist Control Act in terms of elections for the proposition that a Communist Party candidate could run for election. In that case the New Jersey Courts as well including the Supreme Court did not accept even that argument and said that it would be a keen way to avoid the effect of the Act if Communist Party Candidates could run and hide from the public or not mention the fact that they are espousing Communist Party principles. So, both the appellants and the appellees in this case agree that there is no question that the Communist Party -- I'm sorry that the Communist Control Act bars the Communist Party or its candidate from running in elections whether or not they disclose or speak to the effect that they are running under the Communist Party label.
Thurgood Marshall: Do you want us to declare that Act unconstitutional?
Lynn S. Castner: We also -- yes, we also want a permanent injunction.
Thurgood Marshall: And we are to declare that statute unconstitutional without the United States Government having anything to do with it?
Lynn S. Castner: We believe the United States Government has had a clear position over the years.
Thurgood Marshall: What position, who is now speaking for the United States Government?
Lynn S. Castner: The United States has not appeared on this case.
Thurgood Marshall: How can we declare an Act of Congress unconstitutional without the Attorney General of the United States or somebody representing him being here?
Lynn S. Castner: It's my understanding that the Court did not request the appearance of the United States.
Byron R. White: You mean it's the Government?
Lynn S. Castner: Yes. Judge Devitt --
Byron R. White: He gave the statutory notice to the Attorney General, didn't I?
Lynn S. Castner: Not only gave statutory notice but teletyped an order requiring him to appear.
Byron R. White: True.
Lynn S. Castner: The response to which was the appearance of the U.S. Attorney as amicus curiae.
Thurgood Marshall: Well, as I understand the judgment of the lower court was that there was no case in controversy because the Attorney General in his amicus brief had suggested that the law did not apply to Minnesota. Is that what Judge Devitt said?
Lynn S. Castner: That is one of the points relied upon. The judge pointed out three reasons why the cases was or why the motion was granted to dismiss that it was moot, that it was not right for adjudication and that there was not an actual case of controversy as required by the declaratory judge would say.
Thurgood Marshall: It wasn't moot, was it?
Lynn S. Castner: We do not --
Thurgood Marshall: If it wasn't moot why did you amend?
Lynn S. Castner: Well, we did not anticipate --
Thurgood Marshall: You amended because it had been moot up till that time. There is nothing wrong with that, it's done everyday.
Lynn S. Castner: We amended because the Court granted the relief of the party to appear on that ballot.
Thurgood Marshall: That is right. Now, you don't know what the next Secretary of State would do about this Act, do you?
Lynn S. Castner: We believe we do.
Thurgood Marshall: How do you --
Lynn S. Castner: The Attorney General.
Thurgood Marshall: Who is the next Secretary of State?
Lynn S. Castner: The next Secretary of State will be elected in the coming elections?
Thurgood Marshall: How do you know what he's going to do when you don't even know who he is?
Lynn S. Castner: But we feel Mr. Justice that this case is going to be presented again before that man leaves office. The filing date for the national elections are in July of 1970. His office does not expire until November of 1970. The Attorney General will be in office until November of 1970. The party is now seriously considering the state and national elections in Minnesota. I believe no candidates have filed although a number are talking of their intent to do so. If this case is dismissed, if the order dismissing the case is moot as upheld, the appellants are precisely in the position they were in the summer of 1968 of having to come back to Court again with exactly the same defendants and waste the resources on their time again covering the same ground. Moreover, we take the position that the mere change of the constitutional officers of the state is not enough to moot the case. There is no authority for the proposition save the one amicus curiae brief of the United States Attorney. There is no legal authority for the proposition that the act does not apply. I can't imagine that a constitutional officer would take another position. They cite the opinion of a Connecticut Attorney General ruling the same way Salwen and Rees stands for not only that proposition but to the Communist party candidate without his party cannot participate in elections and the United States failure to appear.
Thurgood Marshall: We are speaking about lack of case and controversy, I mean what Connecticut does in somebody else that's not before us. Do you have anything to argue for other than a declaratory judgment?
Lynn S. Castner: Yes, we believe we are entitled to a permanent injunction.
Thurgood Marshall: What authority do you have for that? You originally asked to get on the ballot of 1968 and then the Court allowed you to amend and then you came in and said you proposed to it to those candidates the future. Is there anything in the record that says that the state intends to prevent you from doing it?
Lynn S. Castner: No, and the state can continually present us with the same situation.
Thurgood Marshall: Is there anything in the record that says the State intends to?
Lynn S. Castner: There is. In the transcript of the hearing on September 30th, the Court asked Mr. Kyle who at that time was Solicitor General, it is on page 18 of the appellants brief.
Thurgood Marshall: Appellants brief.
Lynn S. Castner: And in the appendix -- on page 69 of the appendix. The Court inquired of counsel. On another subject I noticed that counsel's affidavit says on information and belief.
Warren E. Burger: Just a deferment, Mr. Castner. Do we -- we're sure we have your place page 69 of the appendix, is that correct?
Lynn S. Castner: Yes, that is correct. I misspoke. It was at the hearing on November 25th, ‘68 hearing arguments on the motion to dismiss as moot and on the appellant's motion to amend. This exchange took place. On another subject, I noticed that counsel's affidavit says on information and belief, he has learned that you or the Attorney General are going to persist in your viewpoint that if some other communist affiliated people file, you are going to take the same position. Is there any basis for this information and belief? Mr. Kyle replied, “I think there probably is. At least there is no new case law which has come down which would as far as I am concerned dictate a different result ultimately.”
Byron R. White: And who's Mr. Kyle?
Lynn S. Castner: Mr. Kyle was the Solicitor General in the case and he is appearing for appellees today.
Byron R. White: The representative of the Attorney General?
Lynn S. Castner: He was the -- the Chief Officer Solicitor General of the State of Minnesota.
Warren E. Burger: Oh, he is a subordinate of the Attorney General, was he not at that time?
Lynn S. Castner: That is correct.
Thurgood Marshall: And he is no longer assistant?
Lynn S. Castner: No, he is not. Yes, he is, I'm sorry.
Warren E. Burger: He's present in the courtroom but in the office, is that what you mean?
Lynn S. Castner: Well, I misspoke I -- he did leave the office of Solicitor General who I understand that came back to it and is presently serving that institution now.
Speaker: Well, I don't suppose anybody to repudiate the fact that he was representing the Attorney General, right?
Lynn S. Castner: Well, they were -- in their brief subsequent, they did not like the effect of this admission in Court and argued in opposing the noting of probably jurisdiction that also tying to the argument that this would not be presented again until 1972 that there would be another constitutional officer, pardon me, and no way for the Court to determine that the same --
Speaker: They denied that Kyle was an officer at the time he made the statement. They repudiated.
Lynn S. Castner: No, they did not?
Speaker: They checked him out?
Lynn S. Castner: They did not. The United States, we feel, did not appear to defend the Constitutionality of the Act because they have had a long standing provision that such an Act violates the Constitution of the United States. In 1948, when Congress was considering and the year subsequent a number of bills which would have barred the Communist Party from activity, two congressional subcommittees were holding hearings on legislation aimed at restricting the activities of the Communist Party. One bill would have banned from the ballot and any election in the United States all political parties directly or indirectly affiliated with the Communist Party of the United States. After the bills' constitutionality was assailed by a number of witnesses, the committee recessed to await an opinion from the Department of Justice on this subject. The opinion was forthcoming in a letter on March 9, 1948 to the Chairman of the House Committee on House Administration that letter said and I quote, “Although this department is in complete sympathy of course with the desire that no subversive or disloyal person should be permitted to hold a position of honor, trust, or profit in the Government, it is believed that the bill under consideration will be of doubtful validity and enforceability for many reasons. The most outstanding of which is that it might be regarded as in the nature of Bill of Attainder, a denial of due process of law and an attempt by the Federal Government to legislate insofar as it would apply to the qualifications of a political party in any election in a field for which no federal authority exists. The United States has not in any case that we can find moved from this position. We believe that this position has been consistent regardless of the change of constitutional officers. We believe also that any state official with the state of the law as it is today would be the same as the Attorney General of Minnesota in this case. We urge the Court and feel the Court has authority to issue a permanent injunction restraining state officials from preventing Minnesota candidates, from Minnesota Communist Party candidates, from presenting their nominating petitions and participating in elections. We feel the Court should reach the merits of constitutionality that the argument of the Act does not apply is without merit and is not relied by legislative history. There was little agreement on the extent of the scope of this Act in the legislative debates as few as they were, but there was agreement on one thing that this Act barred the party from the ballot and the authorities that have studied and written about this Act subsequent to its passage have agreed that the Act has this effect.
Thurgood Marshall: Whether this -- whether they denied that the Act applied to you for the Communist Party?
Lynn S. Castner: Pardon me Mr. Justice?
Thurgood Marshall: Where did they deny that the Act applied to the Communist Party?
Lynn S. Castner: They being the Department of Justice or the legislative debates.
Thurgood Marshall: People you have to hear if you want to get an injunction?
Lynn S. Castner: Oh, the appellees in case have not denied that the Act applies and let me take this opportunity, thank you for reminding me, there is an error in the appellant's brief on page 45. On the first paragraph of page 45, the second sentence says, “both the attorney general and the U.S. Attorney argued below that the Communist Control Act infringes upon the power of the states in this regard that is to qualify electors.” The inclusion of the Minnesota Attorney General should not be there, this was an error. Turning to the merits, we urge the Court to find the Act unconstitutional as a Bill of Attainder. We believe the Act is a classical Bill of Attainder and the decisions of this Court and all who sat on this Court considering the cases of attainder would find this Act a classical Bill of Attainder. First, the Act outlaws the Communist Party by legislative fiat. The party itself was outlawed in this case in the SACB Case. I'm sorry, this Court in that case pointed out that if the party by name were outlawed, the Act would be a Bill of Attainder. The Communist Control Act of 1954 made this finding. The second test is whether there is a legislative finding of guilt. In 841 there is the flat conclusion that the Communist Party should be outlawed and in 841 also, in fact an instrumentality of a conspiracy to overthrow the Government of the United States. There is a legislative finding of guilt taking away from the power of the Court to make determination not granting a hearing to the party on its conclusions and we urge that the position of the appellees that this Court may take into consideration the legislative findings in other and not related acts as to the nature of a Communist Party cannot support this Act. We feel that's a novel assertion that the findings of one Act can be held to support another. This Act was adopted on the eve of adjournment in 1954, there were no committee hearings on the Act saved Congressman Dice, the legislative history has been properly described by this Court in the Catherwood case has given little guidance. The third test, we feel, is met as if the party is punished. There is no comparable example of such a flat legislative finding of guilt in the absence of a judicial trial and the cases of this Court going back to the post Civil War Bill of Attainder cases Cummings and Garland clearly show that punishment need not be imprisonment but in fact point out specific -- in specific example precisely what has happened under this Act that the party is barred from the ballot. The fourth test and one which this Court which many authorities feel this Court has set forth in Dallas is also met. There is no opportunity for the party to reform itself. It cannot escape the provisions of this Act. Nothing it does can allow it to come to the ballot and in fact, the interpretations of the Act do not allow an individual candidate supporting the principles of the party to appear without party endorsement. The second provision and there are many or the second of unconstitutionality and one which we feel is in equal weight is the infringement upon freedom of speech. This Court in the last term in Williams and Rhodes made it clear with the right vote and First Amendment protects that right both for the right of qualified voters to cast their votes as well as the right of individuals to associate with a party or an association to cast their votes. The state would urge that the paltry showing of the party in the last election, 415 votes, would minimize the importance of participation in the electoral process. We feel that cannot be serious in this regard. The real importance and contribution to participation in the political process is the forum of an electoral contest as freedom of speech. This Court has made it clear that freedom of speech is on the highest of scale of constitutional liberties and we feel the Court has also made it clear that the right to vote is at the top with it.
Hugo L. Black: You mean that it's argued because there's such a small number of alleged voters on that ticket?
Lynn S. Castner: Well they pointed --
Hugo L. Black: The State has a right to -- state has a right to sue (Inaudible)?
Lynn S. Castner: They argued this in terms of its being moot, that is with such a paltry showing how can we expect that the party would make another serious attempt and have ignored the fact of 163 elections of this party. They also have pointed to the hiatus of participation in electoral politics by the party from 1950 until the 1968 election and this lack of participation was not due to a lack in interest but to the effect of the McCarran Act. The party itself has come back into electoral politics in 1968. They did participate in local elections in New York, Rashid Storey and Jesus Colon ran for mayor and the comptroller.
Thurgood Marshall: What actual defense did they put up for that law?
Lynn S. Castner: Pardon what?
Thurgood Marshall: What actual defense have they put up for a law of this kind that bars a party from running in the state if it acts within the law?
Lynn S. Castner: On the merits they merely say that to balance the interests of taking the risk that a party if elected would destroy our way of Government.
Thurgood Marshall: How many voters did you say they had?
Lynn S. Castner: 415 in Minnesota.
Thurgood Marshall: How many -- what's the population of Minnesota?
Lynn S. Castner: I believe it is about 3 Million.
Thurgood Marshall: And they were afraid this 450 would overturn them?
Lynn S. Castner: I am afraid they'll have to answer that for themselves. I will save my remaining time for rebuttal.
Potter Stewart: But you are going to spend more time on the preliminary question of whether or not the Court has jurisdiction under Section 1253?
Lynn S. Castner: I believe the state will spend quite a bit of time on it and I will respond in rebuttal.
Potter Stewart: I see.
Warren E. Burger: Mr. Kyle?
Richard H. Kyle: Mr. Chief Justice, may it please the Court. Maybe I should clarify my position with Attorney General's Office at the outset in response to some questions which arose. The Solicitor General of the State of Minnesota which is my title is an appointed position by the Attorney General of Minnesota and serves at the pleasure of the Attorney General is the equivalent of an Assistant or Deputy Attorney General. When this litigation first arose and through the District Court proceedings, I was the Solicitor General of the State of Minnesota and for a period of a approximately six months thereafter, I performed a different function within the Office of the Attorney General with a different title and then returned to position as Solicitor General which I now -- which position I now hold.
Thurgood Marshall: (Inaudible)
Richard H. Kyle: Excuse me?
Thurgood Marshall: (Inaudible)
Richard H. Kyle: Yes, as of now. The statement which is found in the record concerning the position of the Attorney General which was referred to by --
Thurgood Marshall: The statement what?
Richard H. Kyle: The statement Your Honor which was found in the record concerning the position of the Attorney General with respect to a future election and made by me -- was made by and the statement as such stands now to the extent that the Attorney General will see fit to follow what I or someone else on the staff may tell him to do with respect to a given election.
Potter Stewart: The Attorney General of your states have elected officers?
Richard H. Kyle: That is correct, Your Honor?
Potter Stewart: For a what, a four-year term?
Richard H. Kyle: Four-year term. His term expires this year. He is not a candidate for reelection as is the Secretary of State who's term also expires this year and he is not a candidate for reelection. So, absent this particular question arising this fall and it could, we are going to have two new and different constitutional officers in office when a similar petition if ever is presented.
Warren E. Burger: You will have new officers after January of 1971?
Richard H. Kyle: That's correct.
Warren E. Burger: The Governor and the Attorney General take office in January.
Richard H. Kyle: Right, in January, Your Honor. Now, the position of the state or the position of the Attorney General and the Secretary of State who were named defendants in this action at the very outset was a three-judge district court was not required to hear this action because no request was made that would have the effect of restraining the operation or enforcement of Act of Congress that even if the plaintiffs here secured the declaratory relief which they sought that the party be placed upon the ballot and that their candidates be allowed to run, this would not have the effect of putting and grinding to a halt, so to speak the operations of Communist Control Act 1954 or whatever operation that Act had. That --
Byron R. White: Did the action of the Secretary of State in refusing for nominating petitions purport to be got under a state statute or wasn't that presumably in the federal court?
Richard H. Kyle: It was done -- the legal authority -- there was a dispute on this Your Honor. He received the nominated petition as the advice of the Attorney General as to what he should do, the Attorney General wrote him a memorandum or opinion whatever you want to call it, pointed out the provisions of the Communist Control Act and Communist Control Act only and said that this Act appeared to apply and therefore barred the party from participation in the election.
Byron R. White: It purports to preempt absent Congress was elected except –-
Richard H. Kyle: No, question about that, Your Honor.
Byron R. White: On the face of the -- of your state statutes would prevent it.
Richard H. Kyle: There would be no disabling state statute.
Byron R. White: So this is good. There will be a state saying the federal law --?
Richard H. Kyle: Federal Law requires us to do this, this was --
Byron R. White: These are our state law?
Richard H. Kyle: That is correct. That is the position we took and it's the position which we upheld throughout. It was on that basis that we had also objected to the convening of three-judge court because we took the position that we were not acting under the color of state law which was a requirement of Section 1983 The Civil Rights Act. When a state officer acting under color of state law or the three-judge district court disagreed with us on this proposition and was convened and then made its decision and this appeal followed.
Warren E. Burger: Mr. Kyle, I don't --
Hugo L. Black: May I ask you a question, I want to get it. They filed a petition against the state officer, didn't they?
Richard H. Kyle: They filed -- no, Your Honor they presented to the Secretary of State --
Hugo L. Black: Alright.
Richard H. Kyle: -- a nominating petition on behalf of the Communist Party of the United States.
Hugo L. Black: And what did he do?
Richard H. Kyle: He refused to accept it.
Hugo L. Black: On what grounds?
Richard H. Kyle: That the Attorney General told him to refuse to accept it.
Hugo L. Black: You mean the Attorney General of the state?
Richard H. Kyle: Of the State of Minnesota.
Hugo L. Black: And you say he did it on the ground that this federal law barred it?
Richard H. Kyle: On the ground of the Communist Control Act?
Hugo L. Black: That doesn't get your state out, does it, to say that the federal law bars it. Wasn't it that you did let them know whether they would accept his name as a candidate?
Richard H. Kyle: We said no.
Hugo L. Black: You said, no. Then you did deny and you have refused to let him get on the ballot.
Richard H. Kyle: That is correct, Your Honor.
Hugo L. Black: You did it on the grounds that the Federal Law prohibits it.
Richard H. Kyle: That is correct.
Hugo L. Black: What did you tell him about the First Amendment?
Richard H. Kyle: We didn't tell him anything about the First Amendment.
Hugo L. Black: You didn't mention that?
Richard H. Kyle: No, we did not.
Hugo L. Black: Do you think it had anything to do with it?
Richard H. Kyle: At the time that we were presented with the petition, Your Honor the situation arose in this manner. The petition is there. We look at the Communist Control Act on its face, at least in my opinion and I still have this opinion. It would if Constitution would bar the Communist Party from the electoral process in the State of Minnesota. Now, the only decision --
Hugo L. Black: That was an issue between you and the people who wanted to get on the ticket.
Richard H. Kyle: Yes.
Hugo L. Black: Between the State of Minnesota, not between the Federal Government but between the State of Minnesota and the people who wanted to get on the ticket list?
Richard H. Kyle: Well, I don't -- I don't know where that follows, Your Honor.
Hugo L. Black: Well doesn't it, who objected, who denied it except the state. It doesn't make a new forth ground --
Richard H. Kyle: Well, the state, the state you're right. It did in a sense that the state said no you are not going on the ballot and then it was an issue as between the state and people presenting the petition to whether they were going to be allowed to go on the ballot. We physically said, “No.” And our only --
Hugo L. Black: You did not let him get on?
Richard H. Kyle: That is correct.
Hugo L. Black: And let him get on here?
Richard H. Kyle: Well, they have not.
Hugo L. Black: Say what?
Richard H. Kyle: They've been not. They ran in 1968. Not pursuant to anything we did but pursuant to an order of the three-judge district court but there has been no request since that time to come on again and there had been no opportunity or there has been opportunity in 1969 which we had at least local elections in the State of Minnesota as far as our office was concerned. We received no information from anyone that this problem had arisen again. Notwithstanding, I might point out, the affidavit presented by the Secretary, Mrs. Smith of the Communist Party that they intended to participate in future Minnesota local elections. At least one year has gone by and if participation took place it was brought to no ones attention.
Thurgood Marshall: Mr. Kyle, would it be possible to your mind as Solicitor General to apprise that since the three-judge court has already ruled on the 1968 election that you see no reason why they shouldn't follow that in later elections and let the party on the ballot.
Richard H. Kyle: Well, I would have no difficulty with it except that the basis of the three-judge court's ruling Your Honor was to specifically reserve the question of the constitutionality of the Act.
Thurgood Marshall: And they haven't passed it on yet.
Richard H. Kyle: And they haven't passed it on yet. They simply -- we were in a time as all of these election cases are --
Thurgood Marshall: Well, my point is that you feel obliged to follow an Act of Congress which has no means of enforcing it you if you don't follow it and you have the opinion of a three-judge constitutionally set up Court that you did not have to follow it. Isn't that enough for you to say that well let's forget about it?
Richard H. Kyle: I'd like to say yes but I can't Your Honor. I don't think it is. If the three-judge court had ruled on the merits of the Act, declared the Act to be unconstitutional --
Warren E. Burger: You have a further impediment, have you not, you are not the Attorney General of Minnesota.
Richard H. Kyle: That is correct.
Warren E. Burger: But one of his subordinates who can't give opinion.
Richard H. Kyle: Sir, that is pleasure --
Thurgood Marshall: Well, can't we get somebody in that can give us opinion for the State of Minnesota if you are not authorized to do it, why were you sent here for if not to make a statement?
Richard H. Kyle: I think I am authorized, no I'm authorize to make statements on behalf the State of Minnesota.
Warren E. Burger: Well, you're authorized to make statements in this argument but you're not authorized to give an opinion that hasn't been asked for yet.
Richard H. Kyle: That is correct.
Thurgood Marshall: We were asking you for one?
Richard H. Kyle: Well, you're asking me to enforce an argument, Your Honor.
Thurgood Marshall: We are asking you on the ground that you are here purporting to be the representative of the Attorney General of the State of Minnesota. Now, are you and do you have a full authority to represent him in this argument before us?
Richard H. Kyle: Yes, Your Honor, I do.
Warren E. Burger: But you have no authority to give an opinion about the ballots in next September's election.
Richard H. Kyle: Yes, he has not asked me for my opinion concerning the matter.
Thurgood Marshall: Do you deny having that authority?
Richard H. Kyle: I'm not sure, I understand your question?
Thurgood Marshall: Do you deny having the authority which the Chief Justice asked you about? If so how can you claim to be the representative of the Attorney General of the State of Minnesota? We usually have representatives for parties who can give us statements about the position of the party.
Richard H. Kyle: I have given you statements, Your Honor?
Thurgood Marshall: But you don't deny them that you have authority to determine for the State of Minnesota, speak for him now and say whether you are opposing this party getting on the ticket?
Richard H. Kyle: Yes, I am opposing this party getting ticket.
Hugo L. Black: What?
Richard H. Kyle: I am opposing this party on the ticket this is the position which we took earlier and this position which we have taken this litigation.
Hugo L. Black: You do it on the ground that you -- that the state does it of its own will or because it does it.
Richard H. Kyle: I do it on the ground with an Act of Congress has said as I read that Act of Congress that the party shall not go on the ballot.
Hugo L. Black: And what did the Court tell you?
Richard H. Kyle: The Court put them on ballot because the Court said we do not have enough time to resolve what they consider to be the difficult grave constitutional issues which we presented.
Hugo L. Black: But why should this case not be met on its face? That litigant should meet cases and say whether or not the State of Minnesota is now opposing this party getting on a ticket.
Richard H. Kyle: Well, whether it is going to be met on the merits or not Your Honor is a decision which this Court is going to make right now which I have no control.
Hugo L. Black: You have no control over it but you have control over the safe case?
Richard H. Kyle: But I -- as I read the decisions of this Court.
Hugo L. Black: Do you say that you have in a less authority than the Attorney General of the State of Minnesota has to state views on this particular case when you are now representing the State of Minnesota.
Richard H. Kyle: No.
Hugo L. Black: You do not claim any less authority than the Attorney General.
Richard H. Kyle: Now, it is our position on this appeal that jurisdiction is also lacking in addition to the fact that a three-judge court in our view was not required below but that there was no denial of permanent injunction in this litigation and that is a requirement of Section 1253, a section which recently was reviewed in analogous context in a Goldstein decision by this Court about two months ago. It says that this Court has appellate jurisdiction from a final order granting a permanent injunction in this case. Now, there was no request for a permanent injunction in this case. It was requested that the Secretary of State except the nominating petition and that he place those candidates upon the ballot. Now, to the extent that that request for relief constituted a request for a permanent injunction, it was granted. The temporary mandatory injunction issued by the three-judge court gave to the plaintiffs, every aspect of the injunctive relief which they had originally sought and it was only at that stage that we probably could have appealed to this Court from the granting of that temporary injunction which we chose not to do. The amendment which came two weeks later but before the election has two statement of facts allegations that the Communist Party of Minnesota intends to participate, whatever that means, in future local, national, state elections and further that the Attorney General will continue to give his view that the Communist Control Act bars. No request that any state official present or future be barred from taking any action, none was asked for and therefore none was given. So, it is only I submit, if this Court reads the order of dismissal as moot, as having the effect of denying their request for permanent injunction that this Court would have jurisdiction and I submit that --
Byron R. White: What request for a permanent injunction?
Richard H. Kyle: Excuse me, I see.
Byron R. White: Only if we read the dismissal as denying you say there a request for a permanent injunction for my request.
Richard H. Kyle: Only if you read it as having the effect of denying whatever their prayer for relief.
Byron R. White: Well, what was it?
Richard H. Kyle: That the Communist Control Act declared unconsciously.
Byron R. White: For declaratory judgment?
Richard H. Kyle: That is correct.
Byron R. White: Not for an injunction?
Richard H. Kyle: No, there was no request for an injunction.
Byron R. White: That's what I thought.
Richard H. Kyle: No request at all.
Byron R. White: On the injunctive request, it was respect to what election.
Richard H. Kyle: All with the respect to the 1968 Election.
Thurgood Marshall: What prayer did they grant then on? What prayer did they grant the injunction on that?
Richard H. Kyle: A motion for a temporary, mandatory --
Thurgood Marshall: Where is that in the appendix?
Richard H. Kyle: The motion, Your Honor?
Thurgood Marshall: Yes, where is the request for an injunction that they granted?
Byron R. White: It was page 14, on page 14. Paragraph two.
Potter Stewart: Paragraph two on page 14, isn't that correct?
Richard H. Kyle: That is correct, Your Honor.
Potter Stewart: And that was granted you did not take an appeal from that.
Richard H. Kyle: That is correct.
Thurgood Marshall: What is that, would you read that line? And the first line in paragraph two.
Richard H. Kyle: That the Court issues a temporary restraining order and permanent injunction.
Thurgood Marshall: And what does that word permanent injunction mean?
Richard H. Kyle: It means they permanently tell the second. I think it means with respect of the in context in which it is brought up that the Secretary of State take and put the candidates on the ballot.
Warren E. Burger: For what?
Richard H. Kyle: For the 1968 election.
Thurgood Marshall: What would permanent injunction, request for a permanent injunction mean to you?
Richard H. Kyle: It means that he does it for all time with respect to the 1968 election. Once the election occurs no -- there is nothing more to occur. The aforesaid petition --
Thurgood Marshall: Where does it say with reference to that particular election?
Richard H. Kyle: Well, because it says to accept and file the aforesaid petition and that aforesaid petition only refers to the 1968 election and require the defendant Donovan include upon the ballot for the general election to be held on November 5, 1968. And they are on the name --
Thurgood Marshall: What Section 5 as to where, on the next page, what is usually required in bills for injunction?
Richard H. Kyle: For such further and all relief that the Court may deem equitable and proper.
Thurgood Marshall: What do you think about that now?
Richard H. Kyle: I think it is a standard boilerplate phrase, which is put in every -- well, I don't think it has any meaning in of it self.
Thurgood Marshall: Well, but I have used it many times in complaints.
Richard H. Kyle: I don't think it is.
Thurgood Marshall: I always thought it meant that you are asking not only for that relief but for any other relief that is necessary to protect the rights they complained of. Protect the rights, what did you mean anything but that?
Richard H. Kyle: But if it does means that Your Honor, it means that to protect the rights within the context of the this case. (Voice Overlap) Excuse me.
Thurgood Marshall: That is rather technical construction, isn't it?
Richard H. Kyle: I don't think so. I think yours is a rather liberal construction of the same phrase.
Thurgood Marshall: It might be and Court sometimes are liberal in protecting First Amendment rights.
William O. Douglas: You mean it's not as quicker this time.
Richard H. Kyle: In any event, Mr. Castner made a statement during his argument to the effect that they could have or couldn't or unable to make an amendment to the complaint which would have amended the prayer for relief. There is no reason that that amendment could not have been made some time during the course of these proceedings but they chose not to and the motion was then made to dismiss and it was granted by the three-judge court and it is from that order that we are now before this Court. The propriety of dismissing this lawsuit is perhaps the first and foremost issue before the Court and I respectfully submit that all of the factors taken together that the three-judge district court properly determined that there was no actual controversy between these parties and that this was not a case like the Moore v. Ogelvie decision of this Court within the last year which was capable of repetition and yet evading a review because I think even that --
Potter Stewart: Well, we reach that -- we reach even that question. We don't reach if we don't have a jurisdiction.
Richard H. Kyle: You do not have jurisdiction, Your Honor, that is correct.
Potter Stewart: You don't even reach this first question.
Richard H. Kyle: That is correct, that is correct.
Thurgood Marshall: One of the point of our proceedings according from all 14, there was no pleadings subsequent to that, wasn't it? This amended complaint.
Richard H. Kyle: No because the -- that's correct, Your Honor. The amended complaint, the motion to amend was granted on the same day that the motion to dismiss the complaint was granted. These were -- they're contained in the same order of the three-judge district court.
Thurgood Marshall: Are you complaining that we don't have jurisdiction or that the court below didn't have jurisdiction?
Richard H. Kyle: Complaining that you do not at this stage have jurisdiction.
Thurgood Marshall: Pardon?
Richard H. Kyle: Complaining that you do not have jurisdiction?
Thurgood Marshall: That we do not. Why?
Richard H. Kyle: Because this Court to have jurisdiction it must be an appeal from a decision of a three-judge -- from an order required to be heard by a three-judge district court.
Thurgood Marshall: Did it make an order?
Richard H. Kyle: Yes, there was an order?
Thurgood Marshall: What was it?
Richard H. Kyle: That the communist candidates be placed upon the ballot but it is our position that if we did not need a three-judge district court below.
Thurgood Marshall: Or is that your ground that there should have been one judge instead of a three-judge?
Richard H. Kyle: That's right. That's one of the grounds and the other --
Thurgood Marshall: What is the other ground?
Richard H. Kyle: The other ground is that this is not an appeal from an order granting a permanent injunction. Those are the two --
Thurgood Marshall: Does it -- suppose it denies that?
Richard H. Kyle: Excuse me, that's denying a permanent injunction?
Thurgood Marshall: And you said, it does not grant?
Richard H. Kyle: I meant, it denied, I stand corrected. It is though --
Thurgood Marshall: Whether it amounts -- it amounts for that almost doesn't it into the dismissing?
Richard H. Kyle: No, I don't think it is does because I don't see how it can amount to anything if there is no request for it, to begin with.
Thurgood Marshall: That's going back to another question as well in that request.
Richard H. Kyle: Well, but it's --
Thurgood Marshall: From my viewpoint, that depends on paragraph five not on paragraph two?
Richard H. Kyle: Well, that -- that could be although I don't think --
Harry A. Blackmun: Well, Mr. Kyle, assuming that the three-judge court would have turn this on ground that there was no request for an injunction. As I read the opinion, it has turned on the ground it is no case controversy and you know are urging two grounds that they were right saying there is no case of controversy. And that we don't even have to reach that because there was no denial of injunction, is that right?
Richard H. Kyle: That is correct.
Harry A. Blackmun: We don't have the benefit of any view of the three-judge court whether an injunction was requested.
Richard H. Kyle: No, no because they simply viewed the --
Harry A. Blackmun: And if we think that it was sufficiently requested that there was a denial here then I take it what we have to decide as whether they were right or wrong in holding that there was no case of controversy within Golden and Zwickler.
Richard H. Kyle: Assuming you also conclude that this was a type of case required to be heard by a three-judge court.
Thurgood Marshall: And now this amended position of yours, what do you mean -- what do you mean by “there's no case of controversy”?
Richard H. Kyle: I mean that as I read the decisions of this Court that it is required and under the declaratory judgment action that there must be a live controversy between --
Thurgood Marshall: And there's not any here?
Richard H. Kyle: I don't think there is, Your Honor, notwithstanding the fact that we are standing before this Court. I think it is hypothetical at best as to whether these parties are ever going to be locked together on this issue again and I don't think that the pleadings or the past history of the party, the Communist Party, for that matter, support the likelihood of this occurring.
Warren E. Burger: Did they purport to make this a class action in the pleadings, I have not -- (Voice Overlap)?
Richard H. Kyle: Yes, they did Your Honor, with respect to class action, with respect to those who signed the nominating petition and those who did not sign the nominating petition.
Warren E. Burger: But as to future candidates and future elections?
Richard H. Kyle: No, there's no reference, see there is no reference any place to future candidates or future elections. And with respect to the class actions, of course, this Court in Hall v. Beals which was dismissal of a suit in Colorado concerning its residency requirements. The Colorado legislature, as I recall, amended that requirement during the course of litigation, so that the plaintiffs would qualified and I think -- I believe this Court said that in so doing the class of which the plaintiffs were members when the suite started disappeared because they were no longer eligible and I don't think we really have a class even of the plaintiffs here because these are plaintiffs who signed a nominating petition for the 1968 election or who did not sign the nominating petition for the 1968 election and that election having gone by, their status as class members, I think is very tenuous.
Warren E. Burger: Are you familiar with the case earlier this term of the Court's I think arising out of Ohio in which we dismissed perhaps without much explanation but I wonder if we could indicate.
Richard H. Kyle: Brockington v. Rhodes?
Warren E. Burger: -- and then give some indication that this was a dismissal because there was no indication that these people were going to be candidates in the next election, is that something you have before you? I just wonder, if you're familiar with that.
Richard H. Kyle: Yes, if it's the case that I am thinking it is one in which he did not bring it as class action, it's Brockington v. Rhodes.
Warren E. Burger: Yeah, that's the one I'm thinking.
Richard H. Kyle: In which the Court does --
Thurgood Marshall: What's the name of it?
Richard H. Kyle: Brockington. B-R-O-C-K--
Warren E. Burger: Where is that in your brief? Do you know at the moment?
Richard H. Kyle: I'm not sure that it is cited in the brief, Your Honor but it is 90 Supreme Court 206.
Potter Stewart: What was the volume?
Richard H. Kyle: 90 Supreme Court at page 206.
Thurgood Marshall: Well, in this case, if there is evidence in formal letter that they do intend to keep doing for the Communist Party?
Richard H. Kyle: There is evidence in the form of an affidavit by the Secretary of the Minnesota Communist Party that they intend to participate in future Minnesota local election.
Thurgood Marshall: Is there anything in the record that contradicts that?
Richard H. Kyle: No.
Thurgood Marshall: So, that's not in the writing, which is different from Rhodes case.
Richard H. Kyle: Yes sir. It is for these reasons that we have taken the position Your Honor that the case should be dismissed for lack of jurisdiction in this Court and is failing to present an actual controversy.
Warren E. Burger: Thank you Mr. Kyle. Mr. Castner you have few minutes left here. You have about 10 minutes.
Lynn S. Castner: I would like to speak first of the question of 1253 jurisdiction. Appellants urge that the Goldstein case is not applicable to this case. Goldstein said that the only interlocutory orders which the Court has power to review under 1253 are orders granting or denying preliminary injunctions. We do not ask what the order did not deny a preliminary injunction. The order of July of the three-judge court in this case was a final order. We feel this is similar to Moore and a number of other cases where the need for injunctive relief though quite previously asked for has evaporated.
Potter Stewart: But what's the statute say 28 United States Code Section 1253. It doesn't tell you, there's no question about that concerning whether it was final or not final, whether it is interlocutory of final where it's concerned of whether or not comes under the terms of that jurisdictional statute. It appears on page two of appellees' brief. I think you know what it says. It is kind of a rhetorical question of mine, that I have it before me and nobody answered. I did not end it. I'm sorry but the --
Thurgood Marshall: The statute says for granting or denying an injunction, that's what the statute says.
Lynn S. Castner: Right.
Potter Stewart: Interlocutory or permanent.
Lynn S. Castner: We asked --
Potter Stewart: What injunction was denied in this case?
Lynn S. Castner: The original injunction that we asked for was a permanent injunction prior to the election. This injunction was denied by the Court issuing a final order saying the case was moot and that there was not an --
Potter Stewart: The injunction but rather the injunction you asked for was granted.
Lynn S. Castner: It was one of three types of injunctions we asked for. We asked for a temporary restraining which was denied, for a temporary injunction which was granted, and for a permanent injunction which was not granted.
Thurgood Marshall: What was the permanent injunction that you asked for and please show it in the record?
Lynn S. Castner: Prior to --
Thurgood Marshall: On page 14 is your injunction.
Lynn S. Castner: -- of the appendix.
Thurgood Marshall: What you asked for in paragraph two.
Lynn S. Castner: The Court issues a permanent injunction requiring the Defendant Secretary of State Joseph Donovan to accept and file the petition for nomination as required by the statutes and required that Donovan include upon the ballot the names of Mitchell and Zagarell. The permanent injunction we asked for, we urge is the only relief we could have asked for prior to the election.
Thurgood Marshall: Aren't you bound on what you ask for here? Number one, you asked for a specific people, the Secretary of State and the 1968 election. Now, you wanted to form an injunction you receive, any Secretary of State in any election, any time in the future. You didn't ask for anything more than that the Secretary of State by name Joseph L. Donovan, accept this petition and that he'd be permanently enjoined from not accepting it for 1968, isn't that what you asked for?
Lynn S. Castner: That is what we asked for prior to the election.
Thurgood Marshall: And you wouldn't deny it. Now, what did you ask for in injunctive relief after that?
Lynn S. Castner: We did not.
Thurgood Marshall: Well, then how are you here?
Lynn S. Castner: We amended the complaint and we feel that rule 54 is broad enough and clear that for such other and further relief that we are entitled to a permanent injunction.
Thurgood Marshall: Well then, if you filed a case in which you asked for a two declaratory judgments and for such of them further relief, you think you'd get under this Act? This is a special Act and requires precise proceedings and I don't think you can say under further relief. Where are you going to get your permanent injunction from?
Lynn S. Castner: We are at this Court to issue the permanent injunction.
Thurgood Marshall: Oh that is, I guess was that under the All Writs statute.
Lynn S. Castner: Pardon me, Mr. Justice?
Thurgood Marshall: Under the All Writs statute, I guess.
Lynn S. Castner: Yes.
Thurgood Marshall: Yeah. Thanks for the information.
Byron R. White: Now, tell me Mr. Castner, I noticed that the opening sentence the three-judge court decision is that we considers ourselves here with the propriety entertaining that which the plaintiffs seeking declaratory relief based on issues arising, are we doing first that to at least the three-judge court would not regard it but was there any law before them in the application for some mootness.
Lynn S. Castner: And at that point in time the issues before them were a motion to amend the complaint and a motion to dismiss. The Court characterizes the nature of relief as asking for declaratory relief. We urge that once a three-judge court has properly convened and has jurisdiction and we feel the three judges below properly decided they had jurisdiction under 1983 that once the need for the immediate injunctive relief passes that declaratory relief is sufficient to continue the jurisdiction of the three-judge court. We feel this was the situation in Moore v. Ogelvie. It was the situation in Zwickler and Koota and in that case the fact that it was moot is a separate issue from whether there is jurisdiction to appeal from the three-judge court. In Zwickler, the need for injunctive relief had passed and the Court, this Court accepted jurisdiction on the remaining declaratory relief. We also feel there was no need although we did ask for injunctive relief, there are cases which support the proposition that reached --
Byron R. White: That is to say that even that the three-judge court have not reached the conclusion with no cases actually, he would have concluded that there was a case and that they may have limited relief to the declaratory relief and under the courtroom, that was perfectly proper if it attack the fact that it was the three-judge court.
Lynn S. Castner: That is correct, we feel more and Ogelvie stands for the same proposition. As to the question of case or controversy, we feel that the three cases cited to this Court and discussed Brockington and Rhodes, Hall and Beals, and Golden versus Zwickler are not applicable to our case.
Byron R. White: This Hall and Beals is the Colorado case?
Lynn S. Castner: Yes, it is. In that case, this Court mooted the case because the Colorado legislature had amended the statute after review, I'm sorry, amended the statute under review after the Court had noted probable jurisdiction. In Brockington, the case was moot because the petitioner had requested only mandamus, which could not be granted after the election and he did not alleged that he intended to run for office in the future. He did not sue for himself and others similarly situated. It was not class action as this is.
Potter Stewart: Beside the feeling up here, do you feel that the Court of Appeals.
Lynn S. Castner: No, we did not. We feel that if -- have Judge Devitt and the three-judge court ruled that dissolved and found no jurisdiction. Well, we feel then the proper remedy was to go to the Court of Appeals but the three-judge court did not disturb the jurisdiction in the original case and only dismissed the case because of want of an actual controversy. In an election situation, which we feel is unique, we are in round-robin of going to the Court, having the election passed and then coming back down to the lower court and raising the same issues in the (Voice Overlap)?
Potter Stewart: But that didn't happen to you. In this case, you got exactly the relief you asked for with respect to the election for which you asked it. Isn't that correct? You didn't get caught in a round-robin in the court, the three-judge district court gave you exactly the relief you asked for with respect to the 1968 election.
Lynn S. Castner: No, we asked for a declaratory judgment, they refused to reach the merits because of a want of an actual controversy.
Potter Stewart: Relief you wanted to get the names of your people on the ballot. They were put on the ballot. Unless, I'm mistaken about what happened in this case.
Lynn S. Castner: No, but we disagree as to the effect of that type of relief. We feel this Court does have in an election situation of a 1253 jurisdiction to review.
Potter Stewart: No, I'm not, I was merely talking about that.
Lynn S. Castner: Let me make one or two more points. A question was raised as to whether it would be required by us to have a future -- a class action alleging future elections. We feel that this would be an unfair requirement to ask a party to pick candidates in the future to run for elections to show that there is an actual controversy or that they intend to run for elections. The Communist Party itself, the political party, is an appellant in this case and the party has maintained that it will run for future elections. We don't feel that it need be required to pick particular candidates for elections.
Warren E. Burger: Would you mean they don't have to be identified in advance except by class.
Lynn S. Castner: That is correct.
Warren E. Burger: I just wanted to be sure.
Lynn S. Castner: One last point, we feel that the question of granting of declaratory relief after the need for an injunction is passed is founded in the number of decisions. United States v. 149 Gift Packages, the Court considered a case of libel against Gift Packages by the Government alleging them to be misbranded. The answer did not deny misbranding but filed a counterclaim which attacked the statute as unconstitutional. In that case, as well as a number of other cited in the appellant's brief, declaratory relief was granted after the necessity for injunctive relief had passed and the three-judge court jurisdiction was sustained.
Warren E. Burger: Thank you, Mr. Castner. Thank you, Mr. Kyle. Case is submitted.